Exhibit 10.2

FIRST PHYSICIANS BUSINESS SOLUTIONS, LLC

C/O FIRST PHYSICIANS CAPITAL GROUP, INC.

9663 SANTA MONICA BLVD., #959

BEVERLY HILLS, CA 90210

November 27, 2013

Sean J. Kirrane

9663 Santa Monica Blvd., #959

Beverly Hills, CA 90210

 

  RE: Amendment to Consulting Agreement

This letter agreement (this “Letter Agreement”) evidences the mutual agreement
between First Physicians Business Solutions, LLC, an Oklahoma Limited Liability
Company (the “Company”) and you, Sean Kirrane, to amend the terms of your
consulting arrangement with the Company, as provided in that certain Consulting
Agreement, dated effective June 30, 2013, by and between you and the Company
(your “Consulting Agreement”).

Effective as of June 30, 2013, the second sentence of Section 2.1 of the
Consulting Agreement is hereby amended and replaced in its entirety as follows:

“The Company shall (a) pay to Consultant the first payment of the Earned Bonus
as promptly as possible following execution of this Agreement, but in any event,
no later than the date which is five (5) business days after FPCG receives the
lump sum payment from its clients upon their receipt of CMS payments for the
2013 fiscal year (the “CMS Payment”); and (b) shall pay to Consultant the second
payment of the Earned Bonus as promptly as possible following the first payment
of the Earned Bonus pursuant to clause (a) of this Section 2.1, above, but in
any event, no later than December 31, 2013; provided, however, that (i) the
installment payments of the Earned Bonus shall not become due and payable unless
and until FPCG has available a working capital reserve of not less than
$1,000,000 (the “Working Capital Reserve’), the calculation of which shall
include any outstanding indebtedness of FPCG or its subsidiaries (except any
indebtedness owed pursuant to the terms and conditions of this Agreement), any
distributions due to securityholders, and any non-cash operating needs, and
(ii) the installment payments of the Earned Bonuses shall be paid as a priority
to all other indebtedness (including new indebtedness), non-operating needs or
distributions to securityholders, owed by FPCG, except indebtedness owed as a
result of FPCG’s obligations to pay deferred compensation to Mr. David
Hirschhorn (the “Hirschhorn Deferred Compensation”) and FPCG’s obligations to
make payments pursuant to the terms and conditions of the 2009 bridge loans (the
“2009 Bridge Loans”).”



--------------------------------------------------------------------------------

If this Letter Agreement is acceptable to you, please indicate your acceptance
by executing the following page and returning to the undersigned a copy of this
Letter Agreement.

 

First Physicians Business Solutions, LLC By:        William Houlihan   Chairman
of the Board of First Physicians Capital Group, Inc., parent of the Company



--------------------------------------------------------------------------------

Accepted and agreed to this November 27, 2013:

 

 

Sean J. Kirrane